Citation Nr: 1017870	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-11 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, her son and an acquaintance


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active service with the New Philippine Scouts 
from September 1946 to February 1949.  He died in December 
2004; the appellant is his widow (surviving spouse).  She 
appealed to the Board of Veterans' Appeals (Board) from a 
November 2006 decision denying her cause-of-death claim.

The Board remanded this appeal in April 2009 to comply with 
the appellants' request for a hearing.  She has since had 
this hearing in September 2009 before the undersigned 
Veterans Law Judge of the Board.

Because of her age, the Board advanced this appeal on the 
docket in April 2010 pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death shows the Veteran died in 
December 2004 as a result of cardiorespiratory arrest and 
arteriosclerotic heart disease.  

2.  At the time of his death, service connection had not been 
established for any disability, and the Veteran did not have 
any pending claims for VA benefits.

3.  There is no probative (competent and credible) medical or 
other evidence suggesting the conditions that caused or 
significantly or materially contributed to the Veteran's 
death either originated during his military service or were 
otherwise related to his service.


CONCLUSION OF LAW

The Veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on the merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that the claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).



Additionally, in claims for dependency and indemnity 
compensation (DIC) benefits, including for cause of death, 
§ 5103A VCAA notice must include:  (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate the claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim - including the 
downstream disability rating and effective date elements.  

Here, by way of a letter dated in October 2005, the RO 
advised the appellant of the evidence needed to substantiate 
her claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  A more recent May 2009 letter, 
prior to her hearing before the undersigned Veterans Law 
Judge in September 2009, also provided the additional, claim-
specific, information required by Hupp and discussed the 
downstream disability rating and effective date elements of 
her claim, as well, to comply with Dingess.  So she has 
received all required VCAA notice.



The claimant received the initial October 2005 letter before 
first adjudicating her claim in the November 2006 decision at 
issue in this appeal, the preferred sequence.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And 
although the more recent May 2009 letter was not issued until 
after her claim had been initially adjudicated, there has 
been no reason to readjudicate her claim since providing that 
additional notice, such as in a supplemental statement of the 
case (SSOC), because she has not submitted or identified any 
additional medical or other evidence that might change the 
outcome of the prior adjudication.  See Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that if, as here, there was inadequate or 
incomplete notice prior to initially adjudicating the claim, 
this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SSOC, such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim).  Moreover, the U.S. Supreme 
Court recently held that it is the claimant's evidentiary 
burden - not VA's, to show how a VCAA notice error in timing 
or content was unduly prejudicial, meaning outcome 
determinative.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
The appellant has not made any such allegation or pleading in 
this particular instance.

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unfortunately, 
the Veteran's service treatment records (STRs) appear to have 
been lost or destroyed and, therefore, are unavailable.  
However, the RO has made numerous attempts to obtain these 
missing records from the National Personnel Records Center 
(NPRC), a military records repository, as well as from the 
appellant personally.  In November 2005, the NPRC notified 
the RO that the Veteran's service treatment records had been 
destroyed in a fire at that facility and that there were no 
service treatment records or Surgeon General Office extracts 
available.  


In an August 2006 letter, the RO requested that the appellant 
complete and submit a National Archives (NA) Form 13055 - 
Request for Information Needed to Reconstruct Medical Data.  
The RO also requested that she provide any of the Veteran's 
service treatment records she had in her personal possession.  
She failed to reply to this request, however, and the RO 
resultantly denied her claim in November 2006.  Following the 
filing of her timely Notice of Disagreement (NOD) in January 
2007 and substantive appeal (VA Form 9) in April 2007, to 
perfect her appeal to the Board, the RO made formal findings 
in July and October 2007 of the unavailability of the 
Veteran's service treatment records.  It thus appears the RO 
properly searched alternative sources in an attempt to assist 
the appellant in proving her claim.  See Moore v. Derwinski, 
1 Vet. App. 401 (1991) (holding that the heightened duty to 
assist in developing facts pertaining to a claim in a case in 
which service treatment records are presumed destroyed 
includes the obligation to search for alternative medical 
records).

Missing service treatment records, however, while indeed 
unfortunate, do not obviate the need for the appellant to 
still have medical nexus evidence supporting her claim by 
suggesting a correlation between the Veteran's death and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
In other words, missing STRs do not lower the threshold for 
an allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, unfortunately, the record does not contain the 
required supporting medical nexus evidence in this particular 
instance.



VA has not obtained a medical nexus opinion concerning the 
claim at issue for death benefits.  In DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court 
held that 38 U.S.C. § 5103A(a) does not always require VA to 
assist the claimant in obtaining a medical opinion for a DIC 
claim, but it does require VA to assist a claimant in 
obtaining such whenever it is necessary to substantiate the 
DIC claim.  The Federal Circuit Court added that there was no 
duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. 
§ 5103A(d) since this provision is explicitly limited to 
claims for disability compensation (service connection), 
which is defined as a monthly payment made by VA to a 
Veteran, and therefore does not pertain to a DIC claim.  Id.  
But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) 
(holding that, in the context of a DIC claim, VA must also 
consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination (or, 
here, obtain an opinion since the Veteran is deceased) when 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim).  Here, the record shows the 
Veteran died as a result of cardiorespiratory arrest and 
arteriosclerotic heart disease.  And since his widow-
appellant has failed to submit any supporting evidence 
suggesting a correlation between his death and his military 
service, there is no duty to obtain a medical nexus opinion 
concerning this.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There is only the appellant's 
unsubstantiated lay allegation, and the testimony of her son 
and acquaintance during the hearing, which, alone, is 
insufficient reason to obtain a medical nexus opinion in this 
circumstance.  See Waters v. Shinseki, No. 2009-7071 (April 
6, 2010).  So the Board finds that no further development of 
the claim is needed to meet the requirements of the VCAA or 
Court.



II.  Service Connection for the Cause of the Veteran's Death

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the Veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As a lay person, she does not have the necessary 
medical training and/or expertise to establish this link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's certificate of death shows he died in December 
2004 as a result of cardiorespiratory arrest and 
arteriosclerotic heart disease.  Further, during his 
life time, service connection had not been established for 
any disability, including specifically for any disease or 
medical conditions concerning his heart.  Also, no medical 
nexus evidence suggests he suffered from any issues 
concerning his heart during or even contemporaneous to his 
military service, including during the one-year presumptive 
period for heart disease following his discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The same is true for the many ensuing years, indeed 
decades, so the absence of his service treatment records from 
consideration in this appeal - while, again, unfortunate, 
does not discount the fact that irrespective of this there 
also was no objective clinical indication of heart-related 
disease or ailments for many years after his military service 
ended.

On several occasions, the RO has requested that the appellant 
provide supporting medical records concerning the Veteran, 
but she has ignored these requests or, at the very least, 
neglected or failed to respond.  The only medical evidence of 
record is from Dr. F.M., submitted in July 2007.  This letter 
states the Veteran was under his care until his death in 
December 2004.  Unfortunately, Dr. F.M. does not also provide 
the required medical nexus opinion concerning the etiology of 
the Veteran's fatal cardiorespiratory arrest and 
arteriosclerotic heart disease, including especially in terms 
of whether they were attributable to his military service or 
dated back to his military service that ended more than 50 
years earlier.

Unfortunately, the appellant's and other's unsubstantiated 
lay statements, alone, are insufficient to prove her claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons 
generally are not competent to render probative opinions on 
diagnosis or etiology of a disorder).  Specifically, the 
letter submitted by the appellant's son does not establish 
the existence of a condition which may be attributable to the 
Veteran's military service.  And cardiorespiratory arrest and 
arteriosclerotic heart disease are not the type of conditions 
which are readily capable of lay observation and comment 
concerning their etiology, especially in terms of whether 
they are attributable to the Veteran's military service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Board is sympathetic to her loss of 
her husband, but the Board may not go beyond the factual 
evidence presented in this claim to provide a favorable 
determination.  Accordingly, the appeal is denied.


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


